 1
 2
 3
 4
 5
 6
 7
 8         IN THE UNITED STATES DISTRICT COURT
 9       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                                           Case No. CV 18-2530 MRW
     MARIA JIMENEZ,
12                                           INTERIM JUDGMENT
                       Plaintiff,
13
              v.
14
     JAGUAR LAND ROVER NORTH
15   AMERICA,
16                     Defendant.
17
18         It is the judgment of this Court that Defendant Jaguar Land Rover
19   North America pay Plaintiff Maria Jimenez the sum of $30,279.30 following
20   the jury’s verdict in this matter.
21
22
23
     Date: February 6, 2020               ___________________________________
24                                        HON. MICHAEL R. WILNER
                                          U.S. MAGISTRATE JUDGE
25
26
27
28
